Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-12, drawn to an imaging system for capturing movement of an object, comprising: transmit a motion detection signal to a motion sensor controller, classified in G06T7/246.
II. Claim 13-25, drawn to a system and a computer implemented method for capturing movement of an object, comprising: extract one or more features of the object from the image data, classified in G06N3/08.
The inventions are distinct, each from the other because of the following reasons:
2.	Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because an imaging system for capturing movement of an object, comprising: transmit a motion detection signal to a motion sensor controller does not require extracting one or more features of the object from the image data.  The subcombination has separate utility such as extracting one or more features of the object from the image data.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  

3.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:					
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


4.	During a telephone conversation with Erik Ericksen on May 10, 2021 a provisional election was made without traverse to prosecute the invention of invention I., claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-25 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. The examiner notes that the non-elected/withdrawn claims must be cancelled.


DETAILED ACTION
This action is in response to application 16/813,557 filed on 03/09/2020.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) or “unit” and/or “configured to” in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) or “unit” and/or “configured to” in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) or “unit” and/or “configured to” are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) or “unit” and/or “configured to” are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or “unit” and/or “configured to” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a camera configured to …” in claim 1; “a first and second motion sensor configured to …” in claim 1; “the motion sensor controller being configured to …” in claim 1; and “a camera activation engine configured to …” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Midholt et al. (“Midholt”) (US Pub. No.: 2008/0266083 A1) in view of Shiner et al. (“Shiner”) (US Pub. No.: 2018/0283049 A1).

In regards to claim [1], Midholt discloses an imaging system (see fig. 9) for capturing movement of an object (see paragraphs [0074-0075]), the system (see fig. 9) comprising: a camera (see fig. 9 unit 70) configured to capture image data (see paragraphs [0111] and [0117]); a first (see fig. 1 or fig. 2 or fig. 4 or fig. 7, e.g. “sensor A”) and second motion sensor (see fig. 1 or fig. 2 or fig. 4 or fig. 7, e.g. “sensor C”) transversely arranged (see fig. 1 or fig. 2 or fig. 4 or fig. 7, e.g. “sensor A and sensor C ”) to define (see fig. 11, e.g. “horizontal movement”) a target space (see fig. 11, paragraphs [0061] and [0066]) and configured to: detect an object passing through the target space (see paragraph [0076]) monitored by the first (see fig. 1 or fig. 2 or fig. 4 or fig. 7, e.g. “sensor A”) and second motion sensors (see fig. 1 or fig. 2 or fig. 4 or fig. 7, e.g. “sensor C”); and transmit (see fig. 9) a motion detection signal (see fig. 9 unit 20 or unit 56) to a motion sensor controller (see fig. 9 unit 50, paragraph [0063]) indicating a position of the object within the target space (see paragraph [0076]) when the object (see paragraph [0060]) is detected by the first (see fig. 1 or fig. 2 or fig. 4 or fig. 7, e.g. “sensor A”) and second motion sensors (see fig. 1 or fig. 2 or fig. 4 or fig. 7, e.g. “sensor C”); the motion sensor controller (see fig. 9 unit 50, paragraph [0063]) being configured to: receive (see fig. 9, paragraph [0077]) the motion detection signal (see fig. 9 unit 20 or unit 56, paragraphs [0020]) from the first (see fig. 1 or fig. 2 or fig. 4 or fig. 7, e.g. “sensor A”) and second motion sensors (see fig. 1 or fig. 2 or fig. 4 or fig. 7, e.g. “sensor C”); determine, based on the motion detection signal (see fig. 9 unit 20 or unit 56, paragraphs [0020] and [0077]), that the object has entered (see paragraph [0060]) the target space (see paragraph [0076]).
Although Midholt discloses an imaging system (see fig. 9) for capturing movement of an object (see paragraphs [0074-0075]), the system (see fig. 9) comprising: determining that the object has entered (see paragraph [0060]) the target space (see paragraph [0076]); a motion sensor controller (see fig. 9 unit 50, paragraph [0063]); a camera (see fig. 9 unit 70) configured to capture image data (see paragraphs [0111] and [0117]) of the target space (see paragraph [0076]), Midholt fails to explicitly disclose to generate a camera activation signal; and a camera activation engine configured to: receive the camera activation signal as claimed.
However, Shiner teaches the well-known concept to generate a camera activation signal (see fig. 3 unit 312, paragraph [0036]); and a camera activation engine (see fig. 3 unit 300) configured to: receive the camera activation signal (see fig. 3, paragraph [0029]). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Midholt above by incorporating the proposed teachings of Shiner above to perform such a modification to provide a method and system for imaging a person walking to an area that implements generating a camera activation signal; and a camera activation engine configured to: receive the camera activation signal as well as to the solve the problem in a case where there exists a need for doorbell cameras that has become very expensive for homeowners as taught by Shiner et al. (see Shiner, paragraphs [0003-0005]), thus providing a more affordable camera system and enhancing video image visibility capabilities of a target region.

As per claim [2], most of the limitations have been noted in the above rejection of claim 1.     In addition, Midholt discloses the imaging system of claim 1 (see the above rejection of claim 1), wherein each motion sensor (see fig. 1 or fig. 2 or fig. 4 or fig. 7, e.g. “sensor A, sensor B, sensor C”) includes a signal projector (see paragraphs [0061] and [0093]) and a signal receiver (see fig. 9, paragraphs [0077] and [0096]) each oriented with the target space (see fig. 11, paragraph [0076]) between the signal projector (see paragraphs [0061] and [0093]) and the signal receiver (see fig. 9, paragraphs [0077] and [0096]).

As per claim [3], most of the limitations have been noted in the above rejection of claim 1.    In addition, Midholt discloses the imaging system of claim 1 (see the above rejection of claim 1), wherein the first sensor (see fig. 1 or fig. 2 or fig. 4 or fig. 7, e.g. “sensor A”) is arranged non-orthogonally to the second sensor (see fig. 1 or fig. 2 or fig. 4 or fig. 7, e.g. “sensor B”).

As per claim [4], most of the limitations have been noted in the above rejection of claim 1.    In addition, Midholt discloses the imaging system of claim 1 (see the above rejection of claim 1), wherein the first sensor (see fig. 1 or fig. 2 or fig. 4 or fig. 7, e.g. “sensor A”) is arranged orthogonally to the second sensor (see fig. 1 or fig. 2 or fig. 4 or fig. 7, e.g. “sensor C”).


As per claim [5], most of the limitations have been noted in the above rejection of claim 1.    In addition, Midholt discloses the imaging system of claim 1 (see the above rejection of claim 1), wherein the first and second sensors each include a plurality of motion sensors arranged such that an overlap of an area monitored by the first plurality of motion sensors (see fig. 11) and an area monitored by the second plurality of motion sensors (see fig. 11) defines the target space (see paragraph [0076]).


As per claim [6], most of the limitations have been noted in the above rejection of claim 1.    In addition, Midholt discloses the imaging system of claim 5 (see the above rejection of claim 5), wherein the motion sensor signal includes timing information identifying which particular motion sensors in the first and second plurality of motion sensors detected the object and when the detection occurred (see figs. 12-13), wherein determining whether the object has entered (see paragraph [0060], e.g. “sensor A detect movement when an objects enters detection field”) the target space (see fig. 11, paragraph [0076]) further comprises:
determining whether a first motion sensor in the first plurality of motion sensors and a second motion sensor in the second plurality of motion sensors both detected the object at a substantially common time (see figs. 12-13).

As per claim [7], most of the limitations have been noted in the above rejection of claim 1.    In addition, Midholt discloses the imaging system of claim 1 (see the above rejection of claim 1), wherein the motion sensor controller (see fig. 9 unit 50, paragraph [0063]) is further configured to: detect the object exiting (see paragraphs [0031] and [0083]) the target space (see paragraph [0076]); and in response to detecting the object exiting (see paragraphs [0031] and [0083]) the target space (see paragraph [0076]), generate a vector calculation signal (see paragraph [0076]).
Yet, Midholt fails to explicitly disclose after generating a camera activation signal as claimed.
However, Shiner teaches after generating a camera activation signal (see fig. 3, paragraph [0036]). Same motivation as to claim 1 applies here. 

As per claim [8], most of the limitations have been noted in the above rejection of claim 1.    In addition, Midholt discloses the imaging system of claim 7 (see the above rejection of claim 7), wherein determining whether the object has exited (see paragraphs [0031] and [0083]) the target space (see paragraph [0076]) further comprises: determine whether a third motion sensor in the first plurality of motion sensors and a fourth motion sensor in the second plurality of motion sensors both detected the object at a substantially common time (see figs. 12-13); and wherein the system (see fig. 9) further comprises: a vector calculation processor (see fig. 9 unit 52 paragraph [0076]) configured to, in response to receiving a vector calculation signal (see paragraph [0076]): determine an entry point location (see paragraph [0060]) based on an intersection of the first motion sensor and the second motion sensor (see fig. 11); determine an exit point location (see paragraphs [0031] and [0083]) based on an intersection of the third motion sensor and the fourth motion sensor (see fig. 11); and
calculate a movement direction for the object (see figs. 12-13) based on the entry point location (see paragraph [0060]) and the exit point location (see paragraphs [0031] and [0083]); and optionally wherein the vector calculation processor (see fig. 9 unit 52 paragraph [0076]) is further configured to: determine a first time associated (see fig. 12) with the object crossing the entry point location (see paragraph [0060]); determine a second time (see fig. 13) associated with the object crossing the exit point location (see paragraphs [0031] and [0083]); and calculate a speed associated with the object based on a time elapsed (see paragraph [0078]) between the first time (see fig. 12) and the second time (see fig. 13) and a distance (see paragraph [0063]) between the entry point location (see paragraph [0060]) and the exit point location (see paragraphs [0031] and [0083]).


As per claim [9], most of the limitations have been noted in the above rejection of claim 1.    In addition, Midholt discloses the imaging system of claim 1 (see the above rejection of claim 1), further comprising an image processing system (see fig. 9) configured to: analyze the captured image data (see paragraphs [0111] and [0117]) to identify one or more features of the object (see paragraph [0076]); and store (see fig. 9 unit 54) the identified features (see paragraph [0076]) in a storage database (see fig. 9 unit 54), and the system (see fig. 9) further comprising a classifying engine (see paragraph [0078]) configured to: sort each object into one of a plurality of categories (see paragraph [0078]) based on the identified features of the object (see fig. 9 unit 54).

As per claim [10], most of the limitations have been noted in the above rejection of claim 1.    In addition, Midholt discloses the imaging system of claim 9 (see the above rejection of claim 9), wherein each category represents a type of insect (see paragraph [0063]).

As per claim [11], most of the limitations have been noted in the above rejection of claim 1.    In addition, Midholt discloses the imaging system of claim 9 (see the above rejection of claim 9), the system (see fig. 9) further comprising: a data storage controller (see fig. 9 unit 50) configured to store (see fig. 9 unit 54), for each object that passes into the target space (see paragraphs [0060] and [0076]), an insect type and a calculated movement vector (see paragraphs [0076] and [0078]), and wherein the classifying engine (see paragraph [0078])) is further configured to: access stored data (see fig. 9 unit 54) for a plurality of objects (see paragraph [0106]); and analyze the data (see figs. 12-13) for the plurality of objects (see paragraph [0106]) to identify at least one movement pattern for at least one type of insect (see paragraph [0078]).


	As per claim [12], most of the limitations have been noted in the above rejection of claim 1.    In addition, Midholt discloses the system of claim 1 (see the above rejection of claim 1), wherein the first (see fig. 1 or fig. 2 or fig. 4 or fig. 7, e.g. “sensor A”) and second motion sensors (see fig. 1 or fig. 2 or fig. 4 or fig. 7, e.g. “sensor C”) are passive infrared motion sensors or time-of-flight motion sensors (see fig. 10, paragraphs [0055] and [0069].




Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Jentoft et al. (US Pub. No.: 20090167862 A1) discloses security monitoring with programmable mapping. 

	Yarmchuk et al. (US Pub. No.: 2011/0279683 A1) discloses automatic motion triggered camera with improved triggering.

	Hill, JR, et al.. (US Pub. No.: 2002/0190222 A1) discloses ultraviolet target designator and methodology.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.B.C/Examiner, Art Unit 2485    

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485    
May 13, 2021